

SECURITY AGREEMENT


This SECURITY AGREEMENT (“Agreement”) is entered into as of this 11th day of
June 2009, made by and among Grove Power, Inc., a Florida corporation (“Buyer”),
and RB Grove, Inc., a Florida corporation (“Secured Party”), with reference to
the following facts:


RECITALS


A.          Pursuant to the Asset Purchase Agreement of even date herewith by
and between Buyer, Secured Party and Thomas Piper (the “APA”), Secured Party has
agreed to sell and Buyer has agreed to purchase certain assets and assume
certain liabilities of Secured Party (the “Assets”).
 
B.           Pursuant to the APA and as partial purchase price for the Assets
(as defined therein), Buyer has executed a Secured Promissory Note in the
principal amount of $86,612.00 in favor of the Secured Party (the “Note”).
 
C.           Pursuant to the APA and Note, Buyer has agreed to grant Secured
Party a security interest in Buyer’s rights and interests in and to the Assets n
in order to secure Buyer’s payment of all amounts due under the Note.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which hereby is
acknowledged, the parties hereto hereby represent, warrant, covenant and agree
as follows:


1.            Creation of Security Interest.  The Buyer hereby pledges to
Secured Party and grants to Secured Party a junior and subordinated security
interest in and to  Buyer’s rights and interests in and to the Assets
(collectively, the “Collateral”).
 
2.            Security for Obligations.  This Agreement and security interest
granted herein secure the prompt payment of the amounts due under the Note.
Following satisfaction and/or waiver of all obligations of Buyer under the Note,
this Agreement and the security interest granted herein shall terminate and be
of no further force or effect.
 
3.            Further Assurances.  The Buyer agrees that at any time, and from
time to time, they will promptly execute, deliver and file or record all further
financing statements, instruments and documents, and will take all further
actions that may be necessary or desirable, or that Secured Party reasonably may
request, at Secured Party’s expense, in order to perfect and protect the pledge
or security interest granted hereby or to enable Secured Party to exercise and
enforce Secured Party’s rights and remedies hereunder with respect to the
Collateral and to preserve, protect and maintain the Collateral and the value
thereof, including without limitation payment of all taxes, assessments and
other charges imposed on or relating to the Collateral.  The Buyer hereby
consents and agrees that the issuers of, or obligors on, the Collateral, or any
registrar or transfer agent or trustee for any of the Collateral, shall be
entitled to accept the provisions of this Agreement as conclusive evidence of
the right of Secured Party to effect any transfer or exercise any right
hereunder, notwithstanding any other notice or direction to the contrary
heretofore or hereafter given by the Buyer or any other person to such issuers
or such obligors or to any such registrar or transfer agent or
trustee.   Secured Party agrees that, upon termination of the security interest
granted herein, Secured Party shall terminate, or, alternatively, directs Buyer
to terminate and consents to the termination of, any and all financing
statements or other similar statements filed in connection with such security
interest.

 
A-1

--------------------------------------------------------------------------------

 
 
4.          Use of Collateral.  So long as no Event of Default (as hereinafter
defined in Section 6) occurs and remains continuing, Buyer shall be entitled to
exercise any and all rights pertaining to the Collateral, or any part thereof,
for any purpose not inconsistent with the terms of this Agreement, including,
without limitation, disposing of the Collateral in the ordinary course of
business; provided, however, that the Buyer shall not exercise, or shall refrain
from exercising, any such right if it would result in an Event of Default, or an
event that with notice, lapse of time or both, would result in an Event of
Default.
 
5.           Subordination, Transfer and Liens.
 
  5.1           Subordination.   The rights of the Secured Party and the Holder
of the Note in and to the Collateral are hereby expressly subordinated to the
prior payment in full of all of the Buyer’s and/or its Affiliates’ Senior
Indebtedness, as hereinafter defined.  “Senior Indebtedness” shall mean the
principal of and unpaid accrued interest on (i) all indebtedness, directly or
indirectly, of the Buyer and/or its Affiliates to banks, insurance companies or
other financial institutions regularly engaged in the business of lending money,
which is for money borrowed by the Buyer and/or its Affiliates (whether or not
secured), and (ii) any such indebtedness or any debentures, notes or other
evidence of indebtedness issued in exchange for such Senior Indebtedness.
 
  5.2           Effect of Subordination.  Subject to the rights, if any, of the
holders of Senior Indebtedness in the Collateral, nothing contained in this
Section 5 shall impair, as between the Buyer and the Secured Party, the
obligation of the Buyer, subject to the terms and conditions of the Note, to pay
to the Secured Party the outstanding balance of the Note as and when the same
become due and payable.
 
  5.3           Undertaking. Secured Party agrees to execute and deliver such
documents as may be reasonably requested from time to time by the Buyer or the
lender of any Senior Indebtedness in order to implement the foregoing provisions
of this Section 5.
 
  5.4           Other Transfers and Liens. Except in the ordinary course of
business or otherwise described herein, the Buyer agrees that it will not (i)
sell, assign, exchange, transfer or otherwise dispose of, or contract to sell,
assign, exchange, transfer or otherwise dispose of, or grant any option with
respect to, any of the Collateral, (ii) create or permit to exist any lien or
right of others upon or with respect to any of the Collateral, except for liens
in favor of Secured Party, or (iii) take any action with respect to the
Collateral which is inconsistent with the provisions or purposes of this
Agreement.
 
6.           Events of Default and Remedies.
 
   6.1           Event of Default.  The occurrence of any one or more of the
following events or conditions shall be deemed to be an event of default (“Event
of Default”) hereunder:

 
A-2

--------------------------------------------------------------------------------

 
 
(a)           any representation or warranty made by the Buyer in this Agreement
shall prove to be materially incorrect or materially misleading on the date as
of which made; or
 
(b)           the Buyer shall breach any material obligation or material
covenant under this Agreement, the APA or the Note (including, but not limited
to, failure to pay the amounts due under the Note);
 
 provided that, the Buyer shall have up to thirty (30) days following receipt of
written notice from Secured Party to cure any such Event of Default, and during
this cure period, the Buyer’s rights with respect to the Collateral shall remain
intact and uncompromised.
 
   6.2           Rights Upon Event of Default.  Upon the occurrence and during
the continuance of an Event of Default, following the expiration of the
applicable cure period, the Buyer shall be in default hereunder and Secured
Party shall have in any jurisdiction where enforcement is sought, in addition to
all other rights and remedies that Secured Party may have under this Agreement
or the Note and under applicable laws or in equity, all rights and remedies or a
secured party under the Uniform Commercial Code as enacted in any such
jurisdiction all of which may be exercised at the sole option and in the sole
discretion of Secured Party.
 
   6.3           Notice of Sale.  Secured Party shall give the Buyer at least
five (5) days’ written notice of sale of all or any part of the Collateral.  Any
sale of the Collateral shall be held at such time or times and at such place or
places as Secured Party may determine.  Secured Party may bid (which bid may be,
in whole or in part, in the form of cancellations of obligations) for and
purchase for the account of Secured Party the whole or any part of the
Collateral.  Secured Party shall not be obligated to make any sale of the
Collateral if it shall determine not to do so regardless of the fact that notice
of sale of the Collateral may have been given.  Secured Party may, without
notice or publication, adjourn the sale from time to time by announcement at the
time and place fixed for sale, and such sale may, without further notice, be
made at the time and place to which the same was so adjourned.
 
7.           Miscellaneous.
 
   7.1           This Agreement and the terms, conditions, covenants and
agreements hereof are intended to and shall inure to the benefit of and extend
to and include the respective successors and assigns of Secured Party and shall
be binding upon the successors and assigns of the Buyer.  The foregoing
notwithstanding, this Agreement may not be assigned by the Buyer, in fact or by
operation of law, without the prior written consent of Secured Party.
   7.2           This Agreement shall be deemed to be made under, and shall be
construed in accordance with, the laws of the State of Florida and any action
hereunder shall be brought in Miami-Dade County, Florida.

   7.3           The captions contained in this Agreement are for reference
purposes only and are not part of this Agreement.

 
A-3

--------------------------------------------------------------------------------

 
 
  7.4           All notices, requests or instructions which are required or
permitted to be given pursuant to the terms of this Agreement shall be in
writing and shall be sufficient in all respects if given in writing and
delivered personally or by registered or certified mail, postage prepaid, as
follows:
 
If to Secured Party:


RB Grove, Inc.
Attention:  Tom Piper
1881 NW 93rd Avenue
Doral, Florida 33172
Fax (305) 477-0275


If to the Buyer:


Grove Power, Inc.
Attention:  Jeffrey Flannery, CFO and Chairman
55800 Grand River
New Hudson, Michigan
Fax:  (248) 446-8196


           Notice shall be deemed to have been given upon receipt thereof as to
communications which are personally delivered and two (2) days after deposit of
the same in any United States mail post office box in the state to which the
notice is addressed, or five (5) days after deposit of the same in any such post
office box other than in the state to which the notice is addressed, postage
prepaid, addressed as set forth above.  The addresses and addressees for the
purposes of this Section 7.4 may be changed by giving written notice of such
change in the manner provided herein for giving notice.


  7.5           The Buyer covenants and agrees to prepare, execute, acknowledge,
file, record, publish and deliver to Secured Party such other instruments,
documents and statements, including without limitation instruments and documents
of assignment, transfer and conveyance, and take such other action as may be
reasonably necessary or convenient in the discretion of Secured Party to effect
the purposes of this Agreement.
 
   7.6           This Agreement may not be altered, amended, changed, waived,
terminated or modified in any manner unless the same shall be in writing and
signed by or on behalf of the party to be bound.
 
   7.7           Any provision of this Agreement which may be prohibited by law
or otherwise held invalid shall be ineffective only to the extent of such
prohibition or invalidity and shall not invalidate or otherwise render
ineffective the remaining provisions of this Agreement.
 
8.           Attorneys’ Fees.  In the event of any legal action or if it becomes
necessary for Secured Party to take any action to perfect Secured Party’s
rights, including pursuant to a sale of the Collateral, Secured Party shall be
entitled to Secured Party’s reasonable attorneys’ fees and costs in taking such
action, whether or not suit is brought hereunder.

 
A-4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year indicated above.



 
“Buyer”
     
Grove Power, Inc.
     
/s/ Jeffrey Flannery
 
Jeffrey Flannery, CFO and Chairman
     
“Secured Party”
     
RB Grove, Inc.
     
/s/ Thomas Piper
 
Thomas Piper, President


 
A-5

--------------------------------------------------------------------------------

 